COMBS, Justice.
This suit was filed by M. F. Glidewell as next friend for H. H. Drury. It was stated in the petition that H. H. Drury was a person of unsound mind. The prayer was for cancellation of certain deeds of conveyance previously executed by him. Named as defendants were the grantees in the deeds. Before answer was filed H. H. Drury filed a motion, with supporting affidavit, to dismiss the action. In his affidavit he denied he was of unsound mind, and stated the suit was filed without his authority. Upon the authority of Howard v. Howard, 9 S.W. 411, 10 Ky.Law Rep. 478, the trial judge directed that the question of competency be submitted to a jury.
The jury returned a verdict that “H. H. Drury is incompetent to manage his estate.” The court thereupon entered an order directing the county judge to appoint a com- - mittee for Mr. Drury for the purpose of prosecuting to a final conclusion the action filed by M. F... Glidewell as next friend. This appeal is from that order. After the record was filed here, Mr. Drury died and motion has been filed to revive the appeal in the name of C. K. Davis, administrator with the will annexed of the estate of H. H. Drury.
It is' apparent the appeal is moot. The order directing the county judge to appoint a committee for H. H. Drury has been suspended pending the appeal and cannot now be carried out because Mr. Drury is no longer living. We know of no provision in our law for appointment of a committee1 for a deceased person. No acts of the committee are in question because he performed no acts. It, therefore, is unnecessary for us to decide whether any error was committed in the proceedings in th£ lower court..
The motion to revive the appeal is overruled.
The appeal is dismissed as moot.